Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 have been examined and are pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 05/04/2020 is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 13-15, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0352622 A1 to Gautam et al. (hereinafter “Gautam”) 

Regarding Claim 1, Gautam teaches  A communication system, comprising: 
a first peer of a Multi-Chassis Link Aggregation Group (MCLAG), the first peer to perform state management for each neighbor entry in a first set of neighbor entries; a second peer of the MCLAG connected in parallel with the first peer, the second peer to perform state management for each neighbor entry in a second set of neighbor entries, the second set of neighbor entries containing at least one neighbor entry absent from the first set of neighbor entries. ([0024], discloses methodology for synchronizing learned forwarding database (MACs) to the remote switches within interconnect switch architecture for the aggregated ports that have ports on multiple switches, i.e., Distributed LAG (DLAG) ports or Multi-Chassis LAG (MC-LAG).  The systems and methods include enhancements to MAC address management to mark each as native or non-native, including for logical distributed aggregated ports or logical multi-chassis aggregated ports, as well as other port types. [0039], further discloses by using the queues 412 and ports in FIG. 5, the four switches 

Regarding Claim 2, Gautam teaches The communication system of claim 1, wherein: the first set of neighbor entries and the second set of neighbor entries include all neighbor entries for the MCLAG. ([0039], further discloses by using the queues 412 and ports in FIG. 5, the four switches 310A (i.e. first peer) 310B, 310C, 310D are connected and can learn the MAC addresses on any of the interconnected switches 310A (i.e. first peer), 310B (I.e. second peer), 310C, 310D. Thus, the associated forwarding databases (i.e. neighbor entries) can be synchronized. Note, only MAC addresses learned on a native switch port (i.e. MAC addresses native to switch 310A are analogous to first set of neighbor entries and MAC addresses native to switch 

Regarding Claim 3, Gautam teaches The communication system of claim 1, wherein during normal operation the first set of neighbor entries is disjunctive from the second set of neighbor entries. ([0024] and [0039], discloses MAC addresses associated with native ports of a first switch 310A and non native ports learned via synchronization from native ports of second switch 310B. Examiner notes that ports native to the first switch are non native to the second switch (i.e. disjunctive))

Regarding Claim 13, Gautam teaches A communication method, comprising: performing neighbor state management for a first set of neighbors in a Multi- Chassis Link Aggregation Group (MCLAG), the first set of neighbors containing neighbor entries that direct a first peer of the MCLAG to conduct neighbor state management for the first set of neighbors; and performing neighbor state management for a second set of neighbors in the MCLAG group, the second set of neighbors containing at least one neighbor entry absent from the first set of neighbor entries, the second set of neighbor entries containing neighbor entries that direct a second peer of the MCLAG to conduct neighbor state management for the second set of neighbors. ([0024], discloses methodology for synchronizing learned forwarding database (MACs) to the remote switches within interconnect switch architecture for the aggregated ports that have ports on multiple switches, i.e., Distributed LAG (DLAG) ports or Multi-Chassis LAG (MC-LAG).  The systems and methods include enhancements to MAC address management to mark each as native or non-native, including for logical distributed aggregated ports or logical multi-chassis aggregated ports, as well as other port types. [0039], further discloses by using the queues 412 and ports in FIG. 5, the four switches 310A (i.e. first peer) 310B, 310C, 310D are connected and can learn the MAC addresses on any of the interconnected switches 310A (i.e. first peer), 310B (I.e. second peer), 310C, 310D. Thus, the associated forwarding databases (i.e. neighbor entries) can be synchronized. Note, only MAC addresses learned on a native switch port (i.e. MAC addresses native to switch 310A are analogous to first set of neighbor entries and MAC addresses native to switch 310B are analogous to the second set of neighbor entries) are forwarded for synchronization, and MAC addresses learned due to synchronization on different switches (remotely learned) (i.e. a neighbor entry in a second set of entries not in the first set of sentries) are not forwarded for syncing. Figure 8 and [0048], illustrates a multi-switch architecture in which switches 310A and 310B are parallel and communicate via distributed LAG with clients 520A and 520B. Examiner notes that the same concepts are applicable to MC-LAGs as indicated in [0010] and [0024])

Regarding Claim 14, Gautam teaches The communication method of claim 13, wherein the first set of neighbor entries and the second set of neighbor entries include all neighbor entries for the MCLAG. ([0039], further discloses by using the queues 412 and ports in FIG. 5, the four switches 310A (i.e. first peer) 310B, 310C, 310D are connected and can learn the MAC addresses on any of the interconnected switches 310A (i.e. first peer), 310B (I.e. second peer), 310C, 310D. Thus, the associated forwarding databases (i.e. neighbor entries) can be synchronized. Note, only MAC addresses learned on a native switch port (i.e. MAC addresses native to switch 310A are analogous to first set of neighbor entries and MAC addresses native to switch 310B are analogous to the second set of neighbor entries) are forwarded for synchronization, and MAC addresses learned due to synchronization on different switches (remotely learned)) are not forwarded for syncing.  Examiner notes that in a system with only switches 310A and 310B, for example in Figures 7 and 8, the native and non native ports of the forwarding database would include all neighbor entries of the MCLAG)


Regarding Claim 15, Gautam teaches The communication method of claim 14, wherein during normal operation the first set of neighbor entries is disjunctive from the second set of neighbor entries. ([0024] and [0039], discloses MAC addresses associated with native ports of a first switch 310A and non native ports learned via synchronization from native ports of second switch 310B. Examiner notes that ports native to the first switch are non native to the second switch (i.e. disjunctive))

Regarding Claim 20, Gautam teaches A computer program product, comprising: a non-transient computer-readable storage memory containing a plurality of instructions such that, when operated upon by a processing system that includes a processor and a memory communicatively coupled to the processor, causes the processor to: ([0066], discloses computer readable storage medium in communication with processor and memory)
perform neighbor state management for each neighbor entry of a first set of neighbor entries for a first peer of a Multi-Chassis Link Aggregation Group (MCLAG) such that the first set of neighbor entries is disjunctive from a second set of neighbor entries of a second peer of the MCLAG; and conduct a portion of communication traffic of the MCLAG with the plurality of neighbors using the first peer based on the neighbor entries of the both set of neighbor entries. ([0024], discloses methodology for synchronizing learned forwarding database (MACs) to the remote switches within interconnect switch architecture for the aggregated ports that have ports on multiple switches, i.e., Distributed LAG (DLAG) ports or Multi-Chassis LAG (MC-LAG).  The systems and methods include enhancements to MAC address management to mark each as native or non-native, including for logical distributed aggregated ports or logical multi-chassis aggregated ports, as well as other port types. [0039], further discloses by using the queues 412 and ports in FIG. 5, the four switches 310A (i.e. first peer) 310B, 310C, 310D are connected and can learn the MAC addresses on any of the interconnected switches 310A (i.e. first peer), 310B (I.e. second peer), 310C, 310D. Thus, the associated forwarding databases (i.e. neighbor entries) can be synchronized. Note, only MAC addresses learned on a native switch port (i.e. MAC addresses native to switch 310A are analogous to first set of neighbor entries and MAC addresses native to switch 310B are analogous to the second set of neighbor entries) are forwarded for synchronization, and MAC addresses learned due to synchronization on different switches (remotely learned) (i.e. a neighbor entry in a second set of entries not in the first set of sentries) are not forwarded for syncing. Figure 8 and [0048], illustrates a multi-switch architecture in which switches 310A and 310B are parallel and communicate via distributed LAG with clients 520A and 520B. Examiner notes that the same concepts are applicable to MC-LAGs as indicated in [0010] and [0024])



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4-7, 9-11, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gautam in view of US 2012/0182866 A1 to Vinayagam et al. (hereinafter “Vinayagam”)

Regarding Claim 4, Gautam teaches The communication system of claim 3, wherein Gautam does not explicitly teach both the first peer and the second peer use a neighbor state management load-balancing process to determine a home peer for a given communication.
However, in a similar field of endeavor, Vinayagam discloses in Abstract, aggregation switches connected to an edge node by a multi-chassis link aggregation 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Gautam to include the above limitations as suggested by Vinayagam, resulting in a more effective use of bandwidth as described in [0046] of Vinayagam.


Regarding Claim 5, Gautam/Vinayagam teaches The communication system of claim 4, wherein Gautam futher teaches the first set of neighbor entries and the second set of neighbor entries reside in respective databases in both the first peer and the second peer. (Figures 7 and 8 and [0024] and [0039], discloses MAC addresses associated with native ports of a first switch 310A in a corresponding forwarding database and non native ports learned via synchronization from native ports of second switch 310B of a corresponding forwarding database)


Regarding Claim 6, Gautam/Vinayagam teaches The communication system of claim 4, wherein Vinayagam further teaches the respective neighbor state management process for both the first peer and the second peer is based on at least a source Internet Protocol (IP) address located within a communications packet. ([0046] further discloses MC-LAG 102a originates from edge node 104 and is split into two subsets and connected to two Aggregation switches 106a and 106b, with one or more physical links of the MC-LAG 102a in each subset and load balancing techniques to distribute traffic across all available links of the MC-LAG 102a. For each packet transmitted over the MC-LAG 102a, one of the physical links is selected based on a load-balancing algorithm (usually involving a hash function operating on the source and destination Internet Protocol (IP) or Media Access Control (MAC) address information)) Examiner maintains same motivation to combine as indicated in Claim 4 above.

Regarding Claim 7, Gautam/Vinayagam teaches The communication system of claim 6, wherein Vinayagam further teaches the respective neighbor state management load-balancing process for both the first peer and the second peer is further based on a destination IP address located within the communications packet. ([0046] further discloses MC-LAG 102a originates from edge node 104 and is split into two subsets and connected to two Aggregation switches 106a and 106b, with one or more physical links of the MC-LAG 102a in each subset and load balancing techniques to distribute traffic across all available links of the MC-LAG 102a. For each packet transmitted over the MC-LAG 102a, one of the physical links is selected based on a load-balancing algorithm (usually involving a hash function operating on the source and destination Internet Protocol (IP) or Media Access Control (MAC) address information)) Examiner maintains same motivation to combine as indicated in Claim 4 above.

Regarding Claim 9, Gautam/Vinayagam teaches The communication system of claim 4, wherein Vinayagam further teaches the respective neighbor state management load-balancing process for both the first peer and the second peer is based on a Medium Access Control (MAC) address of a neighbor. ([0046] further discloses MC-LAG 102a originates from edge node 104 and is split into two subsets and connected to two Aggregation switches 106a and 106b, with one or more physical links of the MC-LAG 102a in each subset and load balancing techniques to distribute traffic across all available links of the MC-LAG 102a. For each packet transmitted over the MC-LAG 102a, one of the physical links is selected based on a load-balancing algorithm (usually involving a hash function operating on the source and destination Internet Protocol (IP) or Media Access Control (MAC) address information)) Examiner maintains same motivation to combine as indicated in Claim 4 above.

Regarding Claim 10, Gautam/Vinayagam teaches The communication system of claim 5, wherein Gautam further teaches during normal operation the first peer and the second peer synchronize databases containing the first set of neighbor entries and the second set of neighbor entries in response to the first set of neighbor entries being updated so as to include at least one additional neighbor entry. ([0024], discloses forwarding database synchronization for synchronizing learned forwarding database (MACs) to the remote switches within interconnect switch architecture for the aggregated ports that have ports on multiple switches, i.e., Distributed LAG (DLAG) ports or Multi-Chassis LAG (MC-LAG).  [0047], discloses switch 310B learns the MAC address of client 520B and sends a sync packet to the switch 310A over a link 530 such as on a backplane. Upon receipt, the switch 310A learns the MAC address and stores its forwarding database 510A, and discards the sync packet)

Regarding Claim 11, Gautam/Vinayagam teaches The communication system of claim 10, wherein Gautam further teaches the first peer and the second peer synchronize databases using an Aggregate Peer Link (APL). ([0024], discloses forwarding database synchronization for synchronizing learned forwarding database (MACs) to the remote switches within interconnect switch architecture for the aggregated ports that have ports on multiple switches, i.e., Distributed LAG (DLAG) ports or Multi-Chassis LAG (MC-LAG).  [0047], discloses switch 310B learns the MAC address of client 520B and sends a sync packet to the switch 310A over a link 530 (i.e. 

Regarding Claim 16, Gautam teaches The communication method of claim 15, further comprising Gautam does not explicitly teach performing a load-balancing process to determine a home peer for a given communication.
However, in a similar field of endeavor, Vinayagam discloses in Abstract, aggregation switches connected to an edge node by a multi-chassis link aggregation group and a virtual fiber link provides a connection for exchange of information between the aggregation switches regarding MAC addressing to synchronize MAC address tables across the aggregation switches. [0046] further discloses MC-LAG 102a originates from edge node 104 and is split into two subsets and connected to two Aggregation switches 106a and 106b, with one or more physical links of the MC-LAG 102a in each subset and load balancing techniques to distribute traffic across all available links of the MC-LAG 102a. For each packet transmitted over the MC-LAG 102a, one of the physical links is selected based on a load-balancing algorithm (usually involving a hash function operating on the source and destination Internet Protocol (IP) or Media Access Control (MAC) address information). Load balancing across the physical links of the MC-LAG 102 results in a more effective use of bandwidth. Examiner notes that selecting the particular physical link associated with a corresponding aggregation switch via load balancing is analogous to determining a home peer using neighbor state management load-balancing.


Regarding Claim 17, Gautam/Vinayagam teaches The communication method of claim 16, wherein the load-balancing process is based on at least one of: a source Internet Protocol (IP) address located within a communications packet; a destination IP address located within the communications packet; a Virtual Routing and Forwarding (VRF) approach; and a Medium Access Control (MAC) address of a neighbor. ([0046] further discloses MC-LAG 102a originates from edge node 104 and is split into two subsets and connected to two Aggregation switches 106a and 106b, with one or more physical links of the MC-LAG 102a in each subset and load balancing techniques to distribute traffic across all available links of the MC-LAG 102a. For each packet transmitted over the MC-LAG 102a, one of the physical links is selected based on a load-balancing algorithm (usually involving a hash function operating on the source and destination Internet Protocol (IP) or Media Access Control (MAC) address information)) Examiner maintains same motivation to combine as indicated in Claim 16 above.

Regarding Claim 18, Gautam/Vinayagam teaches The communication method of claim 16, wherein Gautam further teaches the first set of neighbor entries and the second set of neighbor entries reside in respective databases in both the first peer and the second peer, (Figures 7 and 8 and [0024] and [0039], discloses MAC addresses associated with native ports of a first switch 310A in a corresponding forwarding database and non native ports learned via synchronization from native ports of second switch 310B of a corresponding forwarding database) and wherein during normal operation the first peer and the second peer synchronize databases in response to the first set of neighbor entries being updated so as to include at least one additional neighbor entry. ([0024], discloses forwarding database synchronization for synchronizing learned forwarding database (MACs) to the remote switches within interconnect switch architecture for the aggregated ports that have ports on multiple switches, i.e., Distributed LAG (DLAG) ports or Multi-Chassis LAG (MC-LAG).  [0047], discloses switch 310B learns the MAC address of client 520B and sends a sync packet to the switch 310A over a link 530 such as on a backplane. Upon receipt, the switch 310A learns the MAC address and stores its forwarding database 510A, and discards the sync packet)

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gautam/Vinayagam in view of US 2019/0089627 A11 to Mirsky et al. (hereinafter “Mirsky”)

Regarding Claim 8, Gautam/Vinayagam teaches The communication system of claim 4, wherein Gautam/Vinayagam does not explicitly teach the respective neighbor state management load-balancing process for both the first peer and the second peer is based on a Virtual Routing and Forwarding (VRF) approach.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Gautam to include the above limitations as suggested by Mirsky, thus enabling sub-seconds link failure detection in MC-LAG systems as indicated in [0006] of Mirsky.

Claim 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gautam/Vinayagam in view of US 2018/0351855 A1 to Sood et al. (hereinafter “Sood”)

Regarding Claim 12, Gautam/Vinayagam teaches The communication system of claim 10, wherein 
Gautam/Vinayagam does not explicitly teachthe second peer performs neighbor state management for both the first set of neighbor entries and the second set of neighbor entries in response to a failure of at least one of the first peer and the APL.
However, in a similar field of endeavor, Sood discloses in Figure 2 and [0031]-[0032], FIG. 2 illustrates the MC-LAG 10 with a fault 50 and associated node-level redundancy. Specifically, FIG. 2 illustrates two states 52, 54 shown to illustrate how node-level redundancy is performed. At the state 52, the ports 34 are active such that the node 14 is the active RG member node and the ports 36 are standby such that the node 16 is the standby RG member node. In LACP, the ports 34, 36 include sending frames (LACPDUs—LACP Protocol Data Units) between the DHD 18 and the nodes 14, 16 with SYNC bits. Prior to the fault 50, the ports 34 have the LACPDU SYNC bits set to 1 indicating the ports 34 are active and the ports 36 have the LACPDU SYNC bits set to 0 indicating the ports 36 are standby. At step 60-1, assume the node 14 fails, and the active RG member node's failure causes protection switching of traffic to the standby RG member node 16. As soon as the standby RG member node 16 losses connectivity with active RG member node 14 (the ICCP link 28 failure in step 60-2 due to the fault 50), the standby RG member node 16 takes the active role by setting the SYNC bit=1 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Gautam to include the above limitations as suggested by Sood, to provide node-level redundancy in addition to link-level redundancy as indicated in [0005] of Sood.


Regarding Claim 19, Gautam/Vinayagam teaches The communication method of claim 18, wherein 
Gautam/Vinayagam does not explicitly teach the second peer performs neighbor state management for both the first set of neighbor entries and the second set of neighbor entries in response to a failure of at least one of the first peer and an Aggregate Peer link (APL) communicatively connecting the first peer and the second peer.
However, in a similar field of endeavor, Sood discloses in Figure 2 and [0031]-[0032], FIG. 2 illustrates the MC-LAG 10 with a fault 50 and associated node-level redundancy. Specifically, FIG. 2 illustrates two states 52, 54 shown to illustrate how node-level redundancy is performed. At the state 52, the ports 34 are active such that the node 14 is the active RG member node and the ports 36 are standby such that the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Gautam to include the above limitations as suggested by Sood, to provide node-level redundancy in addition to link-level redundancy as indicated in [0005] of Sood.

Conclusion









Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/           Primary Examiner, Art Unit 2477